Case 1:20-cv-00113-RLY-DLP Document 81 Filed 10/05/20 Page 1 of 2 PageID #: 401




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 JAMES D. BALE, as Personal                    )
 Representative of the ESTATE                  )
 OF TYLER A. BALE, Deceased,                   )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Cause No.: 1:20-cv-00113-RLY-DLP
                                               )
 HAMILTON COUNTY, a Municipal                  )
  Entity, HAMILTON COUNTY                      )
 SHERIFF, SHERIFF MARK BOWEN,                  )
 HAMILTON OFFICER ROBERT                       )
 PONTIUS, OFFICERANTHONY                       )
 CHAVEZ, OFFICER CHRISTOPHER                   )
 LAND, OFFICER GALEN HART,                     )
 OFFICER MATTHEW LAWSON,                       )
 OFFICER CHRISTOPHER SANTIAGO,                 )
 OFFICER EL HADJI NDLAYE,                      )
 TIM REED, CHRISTINA BARR,                     )
 KAREN HOOD, LAURENE                           )
 JOHNSON, RONNI HAINES,                        )
 ROBYN GAUTHIER, and MICHAEL                   )
 PERSON, M.D.,                                 )
                                               )
                Defendants.                    )

                             ORDER ON STIPULATION OF DISMISSAL

        All parties, by counsel, by their respective counsel, hereby stipulate pursuant to Rule 41(a)

 of the Federal Rules of Civil Procedure that the above-entitled action be dismissed, with prejudice,

 as to Defendants Tim Reed, Christina Barr, Ronnie Haines, and Robyn Gauthier. And the Court,

 having considered the same and being duly advised, now finds that the Stipulation, dkt. [77], is

 well taken and should be GRANTED.




                                                   1
Case 1:20-cv-00113-RLY-DLP Document 81 Filed 10/05/20 Page 2 of 2 PageID #: 402




        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that this cause of action

 is dismissed, with prejudice, against Defendants Tim Reed, Christina Barr, Ronnie Haines, and

 Robyn Gauthier, with each party to bear its respective costs and attorneys’ fees.

        SO ORDERED.


 Date: _____________________
          10/05/2020                                  ____________________________________
                                                      Judge, USDC, Southern District
 Distribution to:

  All electronically ECF Registered Parties




                                                 2
